NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30058

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00022-WFN-1

 v.

DEMETRIS EDWARD DEAN,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Demetris Edward Dean appeals pro se from the district court’s order denying

his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dean contends that the district court improperly treated U.S.S.G. § 1B1.13



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as binding and, as a result, wrongly concluded that its discretion was limited to

matters of poor health, age, and family circumstances. Dean is correct that

§ 1B1.13 is not binding on judicial review of § 3582(c)(1)(A) motions filed by

defendants. See United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021).

However, the record belies any argument that the district court viewed § 1B1.13 as

binding in this case. The court did not reference or cite § 1B1.13, and there is no

indication that the court improperly limited its discretion to the circumstances

outlined therein. Rather, the court assumed that some of Dean’s arguments for a

sentence reduction could be persuasive in the appropriate case, but reasonably

concluded that Dean had not demonstrated extraordinary and compelling

circumstances warranting a reduction of his below-Guideline sentence. See 18

U.S.C. § 3582(c)(1)(A)(i). The district court did not abuse its discretion. See

Aruda, 993 F.3d at 799.

      AFFIRMED.




                                          2                                    21-30058